Case 3:17-cv-00108-GPC-MDD Document 1068 Filed 03/29/19 PageID.115386 Page 1 of 6



  1   Juanita R. Brooks, SBN 75934, brooks@fr.com
      Seth M. Sproul, SBN 217711, sproul@fr.com
  2   FISH & RICHARDSON P.C.
  3   12390 El Camino Real
      San Diego, CA 92130
  4   Telephone: (619) 678-5070 / Fax: (619) 678-5099
  5   Ruffin B. Cordell, DC Bar No. 445801, pro hac vice, cordell@fr.com
  6   Lauren A. Degnan, DC Bar No. 452421, pro hac vice, degnan@fr.com
      FISH & RICHARDSON P.C.
  7   1000 Main Avenue, S.W., Suite 1000
      Washington, D.C. 20024
  8   Telephone: (202) 783-5070 / Facsimile: (202) 783-2331
  9   William A. Isaacson, DC Bar No. 414788, pro hac vice, wisaacson@bsfllp.com
 10   Karen L. Dunn, DC Bar No. 1002520, pro hac vice, kdunn@bsfllp.com
      BOIES SCHILLER FLEXNER LLP
 11   1401 New York Avenue, N.W.
      Washington, DC 20005
 12   Telephone: (202) 237-2727 / Facsimile: (202) 237-6131
 13
      Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
 14
      (Counsel for the CMs and additional counsel listed below signature line)
 15
                            UNITED STATES DISTRICT COURT
 16
                         SOUTHERN DISTRICT OF CALIFORNIA
 17
      IN RE:                           Case No. 3:17-CV-00108-GPC-MDD
 18
      QUALCOMM LITIGATION,             [Consolidated with 3:17-CV-01010-GPC-MDD]
 19
 20                                    APPLE INC. AND THE CONTRACT
 21                                    MANUFACTURERS’ NOTICE OF
                                       WITHDRAWAL OF MOTION FOR
 22                                    DETERMINATION UNDER RULE 44.1
 23                                    Judge:      Hon. Gonzalo P. Curiel
 24                                    Dept:       2D

 25
 26
 27
 28
Case 3:17-cv-00108-GPC-MDD Document 1068 Filed 03/29/19 PageID.115387 Page 2 of 6




  1         PLEASE TAKE NOTICE that Apple Inc. and the Contract Manufacturers
  2   (“CMs”) request leave to withdraw their Motion for Determination under Rule 44.1.
  3   Apple and the CMs requested that the Court make five determinations under French
  4   contract law, all relying on the plain language of ETSI. Dkt. 850. Two of the five
  5   are agreed: (1) agreements must be performed in good faith and (2) a good faith
  6   obligation applies to the ETSI IPR Policy. Dkt. 850-1 at 10; Dkt. 1023 at 9. In the
  7   interest of streamlining the issues for the Court, Apple and the CMs no longer seek a
  8   ruling on the remaining disputed proposed determinations. Apple and the CMs
  9   further submit that withdrawal of these issues will not impact the presentation of
 10   evidence or the issues the Court or jury need to decide, and further, withdrawal will
 11   moot counter-determinations 1-5 requested by Qualcomm. See Dkt. 1023.
 12
 13   Dated: March 29, 2019          Respectfully submitted,
 14                                  By: /s/ Benjamin C. Elacqua
                                        Juanita R. Brooks, SBN 75934, brooks@fr.com
 15                                     Seth M. Sproul, SBN 217711, sproul@fr.com
                                        Fish & Richardson P.C.
 16                                     12390 El Camino Real
                                        San Diego, CA 92130
 17                                     Phone: 619-678-5070 / Fax: 619-678-5099
 18                                      Ruffin B. Cordell, DC Bar No. 445801
                                         pro hac vice, cordell@fr.com
 19                                      Lauren A. Degnan, DC Bar No. 452421
                                         pro hac vice, degnan@fr.com
 20                                      Fish & Richardson P.C.
                                         The McPherson Building
 21                                      901 15th Street, N.W., 7th Floor
                                         Washington, D.C. 20005
 22                                      Phone: 202-783-5070 / Fax: 202-783-2331
 23                                      Benjamin C. Elacqua, TX Bar No. 24055443
 24                                      pro hac vice, elacqua@fr.com
                                         Fish & Richardson P.C.
 25                                      One Houston Center, 28th floor
 26                                      1221 McKinney
                                         Houston, TX 77010
 27                                      Phone: 713-654-5300 / Fax: 713-652-0109
 28
                                                   1 Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1068 Filed 03/29/19 PageID.115388 Page 3 of 6



                                    William A. Isaacson, DC Bar No. 414788
  1                                 pro hac vice, wisaacson@bsfllp.com
                                    Karen L. Dunn, DC Bar No. 1002520
  2                                 pro hac vice, kdunn@bsfllp.com
                                    BOIES SCHILLER FLEXNER LLP
  3                                 1401 New York Avenue, N.W.
                                    Washington, DC 20005
  4                                 Telephone: 202-237-2727
                                    Facsimile: 202-237-6131
  5
                                Attorneys for Plaintiff and Counterclaim-Defendant
  6                             Apple Inc.
  7
  8                             By: /s/ Jennifer J. Rho
                                   GIBSON DUNN & CRUTCHER, LLP
  9                                Theodore J. Boutrous, Jr. (SBN 132099)
                                   tboutrous@gibsondunn.com
 10                                Daniel G. Swanson (SBN 116556)
                                   dswanson@gibsondunn.com
 11                                Jason C. Lo (SBN 219030)
                                   jlo@gibsondunn.com
 12                                Jennifer J. Rho (SBN 254312)
                                   jrho@gibsondunn.com
 13                                Melissa Phan (SBN 266880)
                                   mphan@gibsondunn.com
 14                                333 South Grand Avenue
                                   Los Angeles, CA 90071
 15                                Telephone: (213) 229-7000
                                   Facsimile: (213) 229-7520
 16
                                     Cynthia E. Richman (Pro Hac Vice)
 17                                  (DC Bar No. 492089)
                                     crichman@gibsondunn.com
 18                                  1010 Connecticut Avenue, N.W.
                                     Washington, DC 20036
 19                                  Telephone: (202) 955-8500
                                     Facsimile: (202) 467-0539
 20
                                Attorneys for Defendants, Counterclaimants, and
 21                             Third-Party Plaintiffs, COMPAL ELECTRONICS,
                                INC., FIH MOBILE LTD., HON HAI PRECISION
 22                             INDUSTRY CO., LTD., PEGATRON CORPORATION,
                                WISTRON CORPORATION
 23
 24
 25
 26
 27
 28
                                             2 Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1068 Filed 03/29/19 PageID.115389 Page 4 of 6



                                     HUGH F. BANGASSER (Pro Hac Vice)
  1                                  hugh.bangasser@klgates.com
                                     CHRISTOPHER M. WYANT (Pro Hac Vice)
  2                                  chris.wyant@klgates.com
                                     J. TIMOTHY HOBBS (Pro Hac Vice)
  3                                  tim.hobbs@klgates.com
                                     K&L GATES LLP
  4                                  925 Fourth Avenue, Suite 2900
                                     Seattle, Washington 98104
  5                                  Telephone: +1 206 623 7580
                                     Facsimile: +1 206 370 6371
  6
                                Attorneys for Defendant, Counterclaimant, and Third-
  7                             Party Plaintiff Wistron Corporation
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             3 Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1068 Filed 03/29/19 PageID.115390 Page 5 of 6



                                   FILER’S ATTESTATION
  1
            Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
  2
      Policies and Procedures of the United States District Court of the Southern District
  3
      of California, I certify that authorization for the filing of this document has been
  4
      obtained from each of the other signatories shown above and that all signatories
  5
      have authorized placement of their electronic signature on this document.
  6
  7
      Dated: March 29, 2019                   /s/Benjamin C. Elacqua
  8                                           Benjamin C. Elacqua
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                    4 Case No. 3:17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1068 Filed 03/29/19 PageID.115391 Page 6 of 6




  1                             CERTIFICATE OF SERVICE
            The undersigned hereby certifies that a true and correct copy of the above and
  2
      foregoing document has been served on March 29, 2019 to all counsel of record
  3
      who are deemed to have consented to electronic service via the Court’s CM/ECF
  4
      system per Civil Local Rule 5.4. Any other counsel of record will be served by
  5
      electronic mail, facsimile and/or overnight delivery.
  6
            Executed on March 29, 2019, at Houston, Texas.
  7
  8
                                          /s/ Benjamin C. Elacqua
  9                                          Benjamin C. Elacqua
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   5 Case No. 3:17-CV-00108-GPC-MDD
